DETAILED ACTION
Claim Objections
Claims 1, 9 and 17 objected to because of the following informalities:
Claim 1: “a n-type” should be changed to “an n-type”.
Claims 9 and 17: “a first p-type metal-oxide semiconductor (NMOS)” should be changed to “an n-type metal-oxide semiconductor (NMOS)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6-8, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lecce et al. (U.S. Patent 10,784,858 cited in the Non-Final Rejection dated July 12, 2021, hereafter Lecce).
Claim 1:  Lecce teaches a bus transceiver circuit (Figure 4), comprising: 
a current source device (R’); 
a current mirror (current mirror connected to 103) coupled directly to the current source device and coupled directly to ground (ground of Figure 4); 
a p-type metal-oxide semiconductor (PMOS) transistor (22; column 6 lines 53-54) having a gate, source and drain (shown in Figure 4); 

a resistor (resistors in 106) coupled between the source of the PMOS transistor (at Vs) and the first node (100B).

Claim 3:  Lecce further teaches that the drain of the PMOS transistor (22) is adapted to be coupled to a bus (CANH; column 2 lines 22-24).  

Claim 4:  Lecce further teaches that the gate of the NMOS transistor (103) is adapted to receive a transmit signal (Igatebias_disable via 103A and R’; column 9 lines 5-14).  

Claim 6:  Lecce further teaches that, while in a recessive state (Igatebias_disable is high; column 9 lines 5-14), the PMOS transistor is configured to be off (column 9 lines 63-67 and 63-65 where REC is high-impedance).  

Claim 7:  Lecce further teaches that, responsive to the NMOS transistor (103) being off, a voltage on the gate of the PMOS transistor is configured to float with respect to a voltage on the source of the PMOS transistor (column 9 lines 63-67 where 102, 103 and 104 are turned off).  

Claim 8:  Lecce further teaches that the current source device is configured to provide a current to the current mirror in the range of 0.1 mA to 4 mA (column 7 lines 45-52).    

Claim 17:  Lecce teaches a bus transceiver circuit (Figure 4), comprising: 
a current source device (R’); 
a current mirror coupled to the current source device (current mirror coupled between R’ and 103) and coupled directly to ground (ground of Figure 4); 
a p-type metal-oxide semiconductor transistor (22; column 6 lines 53-54) having a gate, source and drain (shown in Figure 4); 
an n-type metal-oxide semiconductor (NMOS) transistor (103) having a gate, source and drain (shown in Figure 4), the drain of the NMOS transistor coupled to the gate of the PMOS transistor (100B via 102), and the source of the NMOS transistor directly coupled to the current mirror (current mirror connected to 103);
a resistor (resistors in 106) coupled between the source of the PMOS transistor (Vs) and the first node (100B); and 
a voltage clamp device (transistors in 106) coupled between the source of the PMOS transistor (Vs) and the first node (100B); 
wherein the drain of the PMOS transistor is adapted to be coupled to a bus (CANH; column 2 lines 22-24); 
wherein the gate of the NMOS transistor is adapted to receive a transmit signal (Igatebias_disable; column 9 lines 5-14); and 
wherein, while in a recessive state (Igatebias_disable is high; column 9 lines 5-14), the first transistor is configured to be off (column 9 lines 63-67 and 63-65 where REC is high-impedance). 
 
Claim 20:  Lecce further teaches that the bus is a controller area network (CAN) bus (column 2 lines 22-24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 9-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lecce in view of Lee (U.S. Patent Application Publication 2016/0204770, hereafter Lee).
Claim 2:  Lecce teaches the limitations of claim 1 above. Lecce further teaches that the voltage clamp circuit 106 may comprise any conventional clamp circuit arrangement (column 8 lines 30-35).
Lecce does not specifically teach that the voltage clamp circuit further comprises a Zener diode. Lee teaches a clamp circuit (R1, D1; Figure 3) further comprising a Zener diode (D1) coupled between the source of the PMOS transistor and the first node (between source and drain of PSW corresponding to between Vs and 100B of Lecce). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the clamp circuit taught by Lee in the circuit of Lecce to protect the transistor from overvoltage ([0074] of Lee).  

Claim 5:  Lecce teaches the limitations of claim 1 above. Lecce further teaches a first diode (12; Figure 3, column 5 lines 53-56 and column 6 lines 51-56) coupled between source of the PMOS transistor (source of 22) and a supply voltage node (VDD_CAN; Figure 3). 
	Lecce further teaches that the voltage clamp circuit 106 may comprise any conventional clamp circuit arrangement (column 8 lines 30-35).
Lecce does not specifically teach that the voltage clamp circuit further comprises a Zener diode. Lee teaches a clamp circuit (R1, D1; Figure 3) further comprising a Zener diode (D1) coupled between the source of the PMOS transistor and the first node (between Vs and 100B of Lecce). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the clamp circuit taught by Lee in the circuit of Lecce to protect the transistor from overvoltage ([0074] of Lee).

Claim 9:  Lecce teaches a bus transceiver circuit (Figure 4), comprising: 
a current mirror (current mirror coupled between R’ and 103) coupled directly to ground (ground of Figure 4); 
a p-type metal-oxide semiconductor (PMOS) transistor (22; column 6 lines 53-54) having a gate, source and drain (shown in Figure 4); 
an n-type metal-oxide semiconductor (NMOS) transistor (103) having a gate, source and drain (shown in Figure 4), the drain of the NMOS transistor coupled to the gate of the PMOS transistor at a first node (100B via 102), and the source of the NMOS transistor directly coupled to the current mirror (current mirror connected to 103); and 
a resistor (resistor in 106) coupled between the source of the PMOS transistor and the first node (100B).
Lecce further teaches that the voltage clamp circuit 106 may comprise any conventional clamp circuit arrangement (column 8 lines 30-35).
Lecce does not specifically teach that the voltage clamp circuit further comprises a Zener diode. Lee teaches a clamp circuit (R1, D1; Figure 3) further comprising a Zener diode (D1) coupled between the source of the PMOS transistor and the first node (between Vs and 100B of Lecce). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the clamp circuit taught by Lee in the circuit of Lecce to protect the transistor from overvoltage ([0074] of Lee).

Claim 10:  The combined circuit further teaches a current source device (via R’; Figure 4 of Lecce) coupled to the current mirror (current mirror connected to 103).  

Claim 11:  The combined circuit further teaches that the current source device is configured to generate a current in a range of 0.1 mA to 4 mA (column 7 lines 45-52 of Lecce).  

Claim 12:  The combined circuit further teaches that the drain of the PMOS transistor is adapted to be coupled to a bus (CANH; Figure 4 and column 2 lines 22-24 of Lecce).  

Claim 13:  The combined circuit further teaches that the gate of the NMOS transistor is adapted to receive a transmit signal (Igatebias_disable via 103A and R’; column 9 lines 5-14 of Lecce).  

Claim 14:  The combined circuit further teaches a first diode (12; Figure 3, column 5 lines 53-56 and column 6 lines 51-56 of Lecce) coupled between the source of the PMOS transistor (22) and a supply voltage node (VDD_CAN; Figure 3).  

Claim 15:  The combined circuit further teaches that, while in a recessive state (Igatebias_disable is high; column 9 lines 5-14 of Lecce), the PMOS transistor is configured to be off (column 9 lines 63-67 and 63-65 of Lecce where REC is high-impedance).  

Claim 16:  The combined circuit further teaches that, responsive to the NMOS transistor being off (103 of Lecce), a voltage on the gate of the PMOS transistor is configured to float with respect to a voltage on the source of the PMOS transistor (column 9 lines 63-67 of Lecce where 102, 103 and 104 are turned off).

Claim 18:  Lecce teaches the limitations of claim 17 above. Lecce further teaches that the voltage clamp circuit 106 may comprise any conventional clamp circuit arrangement (column 8 lines 30-35).
Lecce does not specifically teach that the voltage clamp circuit further comprises a Zener diode. Lee teaches a clamp circuit (R1, D1; Figure 3) further comprising a Zener diode (D1) coupled between the source of the PMOS transistor and the first node (between Vs and 100B of Lecce). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the clamp circuit taught by Lee in the circuit of Lecce to protect the transistor from overvoltage ([0074] of Lee).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lecce in view of Litty et al. (U.S. Patent Application Publication 2015/0116029, hereafter Litty).
Claim 19:  Lecce teaches the limitations of claim 17 above. Lecce does not specifically teach that the PMOS and NMOS transistors comprise drain-extended transistors. Litty teaches using drain-extended transistors ([0006]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the drain-extended transistors as the PMOS and NMOS transistors in Lecce to provide a higher breakdown voltage ([0006] of Litty).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/DIANA J. CHENG/Primary Examiner, Art Unit 2849